DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/19/2022 has been entered.
Response to Arguments

Applicant’s arguments, see pg. 5-7, filed 09/19/2022, with respect to the rejection of claims 1-12 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
The Applicant has amended claim 1 to recite that the basic dye has at least one cationic group and is selected from the group consisting of a diazine dye, an oxazine dye, a thiazine dye, an azo dye, an anthraquinone dye, a xanthene dye, a triarylmethane dye, a phthalocyanine dye, an auramine dye, an acridine dye, a methine dye, and combinations thereof. Claim 1 also now recites that a ratio of the concentration of the basic dye in the center of gravity portion of the resin fine particle to the concentration of the basic dye in the surface layer portion have a depth of 10 nm or less from the surface of the resin fine particle is 0.8 or more and less than 1.0 (previously 0.8 or more and 1.0 or less).
First, the Applicant argues that Iftime does not describe or suggest a resin fine particle as claimed in which the basic dye is selected from the group mentioned above and that a ratio of the concentration of the basic dye in the center of gravity portion of the resin fine particle to the concentration of the basic dye in the surface layer portion have a depth of 10 nm or less from the surface of the resin fine particle is 0.8 or more and less than 1.0.
However, since Iftime teaches that all of the resins were dissolved during the mixing of the resins with the dye, then, theoretically, the fluorescent dye would be uniformly dispersed in the solution, resulting in a concentration ratio of 1.0. Although this value falls just outside of the ranged recited in claim 1, it is still exceptionally close. According to the MPEP, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, a resin fine particle having a concentration ratio of 1.0 (from Iftime) is so close to a resin fine particle having a concentration ratio of 0.95 or 0.97 (from Examples 1-3, 6-11, and 13-14 in Table 1 of the Applicant's specification), that the difference is within the expected standard error and, therefore, the concentration ratio of Iftime is held to read on the Applicant’s range, absent any showing of unexpected results or criticality. See MPEP 2144.05(I). Additionally, considering experimental error, the concentration ratio of Iftime would be less than 1.0 during certain experimental trials (which indicates that the dye is not perfectly uniform, but still close). 
The Applicant previously claimed (in the Arguments filed 07/27/2022) that the range of the proposed claim amendment exhibits unexpected superior results and compared Example 1 (having a concentration ratio of 0.95) to Example 5 (having a concentration ratio of 1.0) from Table 1 of the specification. However, the disclosure of the specification fails to show how a toner having a ratio of the concentration of the basic dye meeting the claimed range exhibits unexpectedly superior results. Specifically, Comparative Examples 1, 2, and 6 each had a concentration ratio of 0.95, but scored the lowest rank of "D" during the fluorescence intensity evaluation, indicating that the fluorescence intensity was less than 100%. Similarly, Example 4 had a concentration ratio of 0.80 (which still meets the claimed range), but scored the second lowest rank of "C" during the fluorescence intensity evaluation, indicating that the fluorescence intensity was 100% or more and less than 104%. Therefore, it does not appear that the concentration ratio is solely responsible for the improvements noted by the Applicant.
Next, the Applicant argues that the fluorescent dye “DFKY-C7” described in the examples of Iftime is not indicated to be a basic dye having a cationic group and to be one of the basic dyes recited in amended claim 1. 
While the Applicant is correct in that Iftime is silent to teach that the commercially available fluorescent dye “DFKY-C7” used in the examples is a basic dye having a cationic group, or more specifically, that the dye is one of the basic dyes recited in the newly added limitation of claim 1, Iftime does not teach away from using a dye having such requirements. In fact, Iftime teaches that any fluorescent dye may be used so long as the dye is soluble, or dispersible, in the polymer latex or emulsion during the preparation of the fluorescent organic nanoparticle ([0091]-[0092]). 
Iftime (2010) teaches that specific examples of fluorescent dyes that may be used in the nanoparticles include IR emitting organic dyes that are described in Andrus et al. (US 5,093,147) ([0093]). Andrus teaches dyes that fluoresce in the range of 650 to 800 nanometers tend to absorb light in the visible spectrum, and thus are useful for making human readable markings. The preferred human readable dye is a phenoxazine dye [3,7-bis(diethylamine) phenoxazonium nitrate], which has a visible light blue color (Col. 2, lines 10-14). 

    PNG
    media_image1.png
    124
    450
    media_image1.png
    Greyscale
	The structure of the phenoxazine dye of Andrus, [3,7-bis(diethylamine) phenoxazonium nitrate], is taught in Acitelli et al. (US 4,540,595) to be the following (Col. 2, lines 48-65):

Therefore, Iftime teaches (via Andrus) an example an oxazine dye (the second group listed in claim 1) as another suitable basic fluorescent dye having at least one cationic group that may be used in the fluorescent nanoparticle.
Additionally, in another reference, Iftime et al. (US 2014/0001377 A1) teaches a fluorescent ink containing more than one fluorescent material that upon exposure to different excitation wavelengths, emits different color (Abstract). Iftime (2014) teaches that suitable fluorescent materials include fluorescent dyes, such as those belonging to the dye families known as rhodamines, fluoresciens, coumarins, napthalimides, benzoxanthenes, acridines, azos, coordination complexes of rare earth metal ions, and mixtures thereof ([0028]). Specific commercially available dyes include xanthene dyes like Basic Red 1, Basic Violet 11, Basic Violet 10, or also DFKY-C7 (red emitting fluorescent rare earth metal coordination complex dye) ([0028]). Therefore, Iftime (2014) teaches basic fluorescent dyes having at least one cationic group (such as the commercially available xanthene dyes) as suitable equivalents to rare earth metal coordination complex dyes (such as the commercially available DFKY-C7 dye). 
According to the MPEP, it is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06 II). Therefore, someone of ordinary skill would have been able to readily ascertain from the disclosures of both Iftime references (2010 and 2014) that the DFKY-C7 fluorescent dye used in the examples of Iftime (2010) could have been substituted with any other suitable fluorescent dye, such as the commercially available xanthene dyes, without causing any significant changes to the nanoscale fluorescent pigment particles of Iftime (2010).
This is further evidenced by the Applicant’s specification. For instance, the Applicant labels commercially available “Basic Violet 11:1” as the basic fluorescent dye A (see pg. 42 of the instant specification), which is disclosed as being a xanthene dye (see pg. 12 of the instant specification). In the experimental examples shown in Table 1, basic fluorescent dye A is used in examples 1-5, 12-14, and comparative examples 1-7. However, while examples 1-2 received fluorescence intensity evaluation grades of “A”, examples 3, 5, and 13-14 received fluorescence intensity evaluation grades of “B”, examples 4 and 12 received fluorescence intensity evaluation grades of “C”, and comparative examples 2-7 received fluorescence intensity evaluation grades of “D”. Therefore, the examples can exhibit inferior results even when the same fluorescent dye is used throughout.
Additionally, the Applicant labels commercially available “Basic Red 13” as basic fluorescent dye E (see pg. 43 of the instant specification, which is disclosed as being a methine dye (see pg. 12 of the instant specification). In the experimental examples shown in Table 1, basic fluorescent dye A is used in example 1, and basic fluorescent dye E is used in example 9. The resin fine particle dispersion liquids of both examples both have the same volume average particle diameter, both use polyester resin A, both have the same acid value of the polyester resin, both use the same content of the basic dye, both have the same concentration ratio of the basic dye, both have the same D50v of the thermoplastic resin particles, both have the same average distance XD between the basic dye-containing domains, both have the same XD/D50V value, and both are produced using the same melting type method, wherein the base amount was 0.4 parts by mass, the surfactant amount was 4.1 parts by mass, and the pH of the dispersion liquid in the emulsification step was 8.0 (Table 1 on pg. 48 and 49 of the instant specification). Although the only difference in the resin fine particle dispersion liquids of examples 1 and 9 is the type of fluorescence dye used (basic fluorescent dye A being a xanthene dye and basic fluorescent dye E being a methine dye), both examples received the exact same fluorescence intensity evaluation grades of “A”. Therefore, the type of fluorescent dye used in the resin fine particle dispersion liquid appears to have a negligible impact on the performance of the resin particles produced from said dispersion liquid.  
Finally, the Applicant argues that in the examples of Iftime, ammonia, which is a weak acid, is used, and thus the pH would likely not be sufficiently alkaline so as to not be able to form the desired bonds between the dye and the resin and to not be able to form a particle with a dye distribution satisfying the presently claimed ratio.
However, the Applicant has failed to provide calculations and/or describe the process of arriving at such a conclusion. Specifically, the Applicant has not provided sufficient evidence to prove that adding 10% NH4OH to the mixture of fully dissolved resins (see [0201] of Iftime) would result in the pH of the solution to “not be sufficiently alkaline so as to not be able to form the desired bonds between the dye and the resin”. Therefore, such a statement is considered to be arguments of counsel. Arguments of counsel are afforded no consideration. According to the MPEP, arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP § 2145(I). 
The MPEP also states, if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iftime et al. (US 2010/0086867 A1), in view of Andrus et al. (US 5,093,147), further in view of Acitelli et al. (US 4,540,595), and even further in view of Iftime et al. (US 2014/0001377 A1).

Before discussing the prior art, it should be noted that newly added claim 16 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as, or obvious from, a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113(I).
Iftime (2010) teaches toners having a core and/or shell that are produced via emulsion aggregation and contain at least one nanoscale fluorescent pigment particle and/or at least one fluorescent organic nanoparticle ([0040]). The fluorescent nanoparticles, or resin fine particles, are made by preparing a polymer latex using an emulsion aggregation process where said polymer matrix comprises one or more polymer resins and one or more fluorescent dyes dispersed inside the resin matrix ([0091]). The fluorescent dye is dispersed inside the resin matrix of the polyester fluorescent nanoparticle, because dyes present on the surface do not provide stability against thermal, light or chemical agents ([0028]). Any fluorescent dye may be used so long as the dye is soluble, or dispersible, in the polymer latex or emulsion during the preparation of the fluorescent organic nanoparticle ([0091]-[0092]). Specific examples of fluorescent dyes that may be used in the nanoparticles include IR emitting organic dyes described in Andrus et al. (US 5,093,147) ([0093]). 
Andrus teaches dyes that fluoresce in the range of 650 to 800 nanometers tend to absorb light in the visible spectrum, and thus are useful for making human readable markings. The preferred human readable dye is a phenoxazine dye [3,7-bis(diethylamine) phenoxazonium nitrate], which has a visible light blue color (Col. 2, lines 10-14). 

    PNG
    media_image1.png
    124
    450
    media_image1.png
    Greyscale
	The structure of the phenoxazine dye of Andrus, [3,7-bis(diethylamine) phenoxazonium nitrate], is taught in Acitelli et al. (US 4,540,595) to be the following (Col. 2, lines 48-65):

Therefore, Iftime (2010) teaches (via Andrus) an example an oxazine dye (the second group listed in claim 1) as a suitable basic fluorescent dye having at least one cationic group that may be used in the fluorescent nanoparticle.
The fluorescent dye comprises from 0.01 to 50 percent by weight to the total weight of the fluorescent nanoparticle ([0091]). In the example where the fluorescent nanoparticle was obtained by an emulsion aggregation latex process, amorphous propoxylated bisphenol A fumarate (by Reichold Chemicals, Inc.) was used as a polyester resin and DFKY-C7 (by Risk Reactor) was used as a fluorescent dye to create a latex solution, where the acid value of the polyester resin was 16.7 mgKOH/g ([0201], Example 2-A). The resulting latex solution was then crosslinked via radical initiation ([0202]) to create hard polyester fluorescent nanoparticles having an average particle diameter from 20 nm to 500 nm ([0130]). In Example 2, the diameter of the fluorescent nanoparticle was 170 nm, or 0.17 µm, before crosslinking ([0201]) and 145 nm, or 0.145 µm, after crosslinking ([0203]). Fluorescent nanoparticles of a size in this range are advantageous because the small size permits the dye particles to be used with inkjet compositions while avoiding physical clogging of the ink jet nozzles ([0139]). Furthermore, the content of the dye in the fluorescent nanoparticle of Example 2 can be calculated with respect to the weight of the polyester resin: (10 g / (10 g + 190 g)) = 0.05, or 5% ([0201]). 
Iftime (2010) also teaches in the preparation of the polyester latex of Example 2-A that the resin components of the polyester latex were mixed with the fluorescent dye, and then combined with a mixture of solvents. Then, the mixture of resins, dye, and solvents were stirred using an anchor blade impeller at 150 RPM until all of the resins dissolved ([0201]). Therefore, since Iftime (2010) teaches that the all of the resins were dissolved, the fluorescent dye would be uniformly dispersed in the solution. Additionally, Iftime (2010) teaches in the preparation of hard particles of Example 2-B that the particles contain the fluorescent dye dispersed into the polyester. The polyester material which constitutes the particles binder is not miscible with the solid ink composition, and as a result, leaching of the dye outside the particle is essentially eliminated ([0204]). Therefore, the fluorescent dye would still be uniformly dispersed in solid resin particles. Since it is established that the fluorescent dye is uniformly dispersed inside of the resin particles, then a ratio of the concentration of the fluorescent dye in the center of gravity portion (or geometric center) of the resin particle to the concentration of the fluorescent dye in the surface layer portion having a depth of 10 nm or less from the surface of the resin fine particle is 1.0. 
Although this value falls just outside of the ranged recited in claim 1, it is still exceptionally close. According to the MPEP, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, a resin fine particle having a concentration ratio of 1.0 (from Iftime) is so close to a resin fine particle having a concentration ratio of 0.95 or 0.97 (from Examples 1-3, 6-11, and 13-14 in Table 1 of the Applicant's specification), that the difference between the prior art and the claimed range is virtually negligible, absent any showing of unexpected results or criticality. See MPEP 2144.05(I). Additionally, considering experimental error, the concentration ratio of Iftime would be less than 1.0 during certain experimental trials (which indicates that the dye is not perfectly uniform, but still close). 
Furthermore, Iftime (2010) teaches the production of a toner comprising toner particles, or thermoplastic resin particles, containing the fluorescent nanoparticles (resin fine particles) as discussed above ([0041], [0042]) and a binder resin ([0169]). The toner particles are produced via an emulsion aggregation process ([0043]-[0050]). In the production of the toner particles as taught in Example 4, the volume average particle diameter of the toner was 5.7 µm ([0211]). With the establishment that the fluorescent dye is uniformly dispersed in the nanoparticles, the average distance (                
                     
                    
                        
                            X
                        
                        
                            D
                        
                    
                
            ) between adjacent domains containing the fluorescent dye would be calculating using Expression L (see pg. 19, line 10 of the instant spec):                 
                    0.01
                     
                    ×
                    5.7
                     
                    µ
                    m
                     
                    ≤
                    
                        
                            X
                        
                        
                            D
                        
                    
                    ≤
                    0.4
                     
                    ×
                    5.7
                     
                    µ
                    m
                    =
                    0.057
                     
                    µ
                    m
                    ≤
                    
                        
                            X
                        
                        
                            D
                        
                    
                    ≤
                    2.28
                     
                    µ
                    m
                     
                    .
                     
                
            Therefore, in Example 4, the toner particles had an average distance between adjacent domains containing the fluorescent dye from 0.057 µm to 2.28 µm. 
Additionally, the nanoparticles of Iftime (2010) have sufficiently similar volume average particle diameters, acid values of the polyester resin, and contents of the fluorescent dye as the resin fine particles of the Applicant (see [Table 1] of the instant spec) and the toner particles of Iftime (2010) have sufficiently similar volume average diameters as the thermoplastic resin particles of the Applicant (see [Table 1] of the instant spec). Also, the nanoparticles and toner particles of Iftime (2010) were produced via emulsification aggregation, which is the same method employed by the Applicant to produce the resin fine particles and thermoplastic resin particles (see pg. 29, lines 17-25 and [Table 1] of the instant spec). Therefore, the toner particles of Iftime (2010) would be expected to inherently possess a sufficiently similar average distance between the adjacent domains containing the basic dye. See MPEP § 2112.
Iftime (2010) is silent to teach that the commercially available fluorescent dye “DFKY-C7” used in the examples is a basic dye having a cationic group, or that the dye is one of the basic dyes recited in claim 1. However, Iftime (2010) does not teach away from using a dye having such requirements, and, as previously discussed, teaches that any fluorescent dye may be used so long as the dye is soluble, or dispersible, in the polymer latex or emulsion during the preparation of the fluorescent organic nanoparticle ([0091]-[0092]).
Other suitable fluorescent dyes that are taught to be interchangeable with DFKY-C7 are disclosed in Iftime (2014). Iftime (2014) teaches a fluorescent ink containing more than one fluorescent material that upon exposure to different excitation wavelengths, emits different color (Abstract). Iftime (2014) teaches that suitable fluorescent materials include fluorescent dyes, such as those belonging to the dye families known as rhodamines, fluoresciens, coumarins, napthalimides, benzoxanthenes, acridines, azos, coordination complexes of rare earth metal ions, and mixtures thereof ([0028]). Specific commercially available dyes include xanthene dyes like Basic Red 1, Basic Violet 11, Basic Violet 10, or also DFKY-C7 (red emitting fluorescent rare earth metal coordination complex dye) ([0028]). Therefore, Iftime (2014) teaches basic fluorescent dyes having at least one cationic group (such as the commercially available xanthene dyes) as suitable equivalents to rare earth metal coordination complex dyes (such as the commercially available DFKY-C7 dye). 
According to the MPEP, it is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06 II). Therefore, someone of ordinary skill would have been able to readily ascertain from the disclosures of both Iftime references (2010 and 2014) that the DFKY-C7 fluorescent dye used in the examples of Iftime (2010) could have been substituted with any other suitable fluorescent dye, such as Basic Red 1 (a xanthene dye), without causing any significant changes to the nanoscale fluorescent pigment particles of Iftime (2010).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the DFKY-C7 fluorescent dye used in the examples of Iftime (2010) with any of the other suitable fluorescent dyes taught by the cited prior art, without hindering the desired effects of the resin particles.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/B.A.E./Examiner, Art Unit 1737           

/PETER L VAJDA/Primary Examiner, Art Unit 1737       
10/03/2022